Appendix to Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claim 1 with the following language:  “…wherein the proxy card has self-configured with the virtual stored value number”.  In reciting support for the amendment Applicant has indicated in remarks at paragraphs 0105, 0115, 0133  and 0144 which are reproduced below in their entirety:
[00105]   A proxy card associated with a user's electronic wallet may comprise an embodiment of the means for securely accessing the user's electronic wallet described herein. In such embodiments, the proxy card, one or more eSVCs in the electronic wallet, or combinations thereof may be used as a payment instrument for a transaction. For example, a user may present a proxy card or vPC which has previously been associated with the user's electronic wallet at a point of sale for the purchase of goods or services. Presentation of the proxy card for purchase may be made by communication of information (e.g., identifying information, security information, or both) of the proxy card via the techniques disclosed herein (e.g., swipe of magnetic stripe, scan of barcode or QR code, NFC communication, Bluetooth communication, virtually, etc., or combinations thereof). The e-wallet provider may receive the information of the proxy card, retrieve the stored association, verify the proxy card is associated with the electronic wallet, make value of one or more eSVCs in the e-wallet available as the payment instrument for the transaction, or combinations thereof.
[00115]   Figure 6D depicts a proxy card 202 which comprises a rewriteable magnetic stripe 210, a smart chip 209, a wireless communicator 206, and an interface 208. The wireless communicator 206 may be operably connected to the smart chip 209. The interface 208 may be operatively connected between the smart chip 209 and the rewriteable magnetic stripe 210. As can be seen in Figure 6D, the proxy card 202 may be operably connected with a computer device 212, a programming device 214, a point-of-sale device (POS) 216, or combinations thereof. The proxy card 202 may be referred to herein as a "wallet redemption card."
[00133]  In an additional or alternative embodiment, the smart chip 209 may be configured to send payment information to the rewriteable magnetic stripe 210 via the interface 208. In an embodiment, only a portion of the payment information for a payment account is sent from the smart chip 209 to the rewriteable magnetic stripe 210 via the interface 208. In additional or alternative embodiments, the entire payment information for a payment account is sent by the smart chip 209 to the rewriteable magnetic stripe 210 via the interface 208. In embodiments, at least a portion of payment information for more than one payment account (e.g., a first payment account and a second payment account) is sent by the smart chip 209 to interface 208. For example, the smart chip 209 may send payment information for a first payment account to the rewriteable magnetic stripe 210 via the interface 208 for a first portion of a transaction (e.g., a first partial payment by currency, a first discount, or other transaction value (e.g., points, miles, or any other measure of value)), and the smart chip 209 may send payment information for a second payment account to the rewriteable magnetic stripe 210 via the interface 208 for a second portion of the transaction (e.g., a second partial payment by currency, a second discount, or other transaction value (e.g., points, miles, or any other measure of value)). In embodiments, the smart chip 209 may send payment information for a plurality of payment accounts to cover a plurality of portions of the transaction so as to accomplish a complete transaction.
[00144]  In an embodiment, the interface 208 may be configured to write payment information to the rewriteable magnetic stripe 210. Payment information written to the magnetic stripe 210 may be stored by the rewriteable magnetic stripe 210. In an embodiment, only a portion of the payment information for a payment account is written by the interface 208 to the magnetic stripe 210. In additional or alternative embodiments, the entire payment information for a payment account is written by the interface 208 to the magnetic stripe 210. In embodiments, at least a portion of payment information for more than one payment account (e.g., a first payment account and a second payment account) is written by the interface 208 to the magnetic stripe 210.
Paragraph 00105 only describes that the proxy card, one or more eSVCs in the electronic wallet, or combinations thereof may be used as a payment instrument for a transaction.  The paragraph goes on to state that “…For example, a user may present a proxy card or vPC which has previously been associated with the user's electronic wallet at a point of sale for the purchase of goods or services”.  Per paragraph 00105 this is accomplished by “…communication of information (e.g., identifying information, security information, or both) of the proxy card via the techniques disclosed herein (e.g., swipe of magnetic stripe, scan of barcode or QR code, NFC communication, Bluetooth communication, virtually, etc., or combinations thereof)”.  Those of ordinary skill would associate the “self-configuring” aspect of the claim as being at most an operation of storing the virtual stored value number.  This conclusion is supported by the fact that paragraph 00115 also describes a “rewritable magnetic stripe 210, a smart chip 209” without any description of any algorithm for “self-configuring” and therefore also, at most, would only support a simple operation of storing the virtual stored value number on a magnetic stripe.  Paragraphs 00133 and 00144 also are directed towards the properties of the rewriteable magnetic stripe.  Therefore as it applies to the language “…wherein the proxy card is self-configurable with payment information received from the electronic wallet” and “…wherein the proxy card has self-configured with the virtual stored value number” Examiner deems that the only supported interpretation of the term “self-configured” is limited in scope to a rewriteable magnetic stripe in view of the fact that these are the paragraphs cited by Applicant for support and in view of the fact that the only recitation from these paragraphs that could be viewed by those skilled in the art as self-configurable is the rewriteable magnetic stripe working in conjunction with the smart chip.  However when looking at the actual claim nothing within the actual claim language relies on the presence of a smart chip or a rewriteable magnetic stripe as the claim is only directed towards a property of being “self-configurable” without specifying the structure utilized to achieve the property.  Other implementations fall within the scope of the term “self-configurable” as this language is broad enough in scope to read on a processor in conjunction with a memory device or even a magnetic stripe not regarded as being rewriteable given that the claim is also claiming the “…proxy card is self-configurable with payment information received from the electronic wallet” which is indicative that even the “self-configurable” property relies on the receipt of external data in order to fully realize the property and therefore would be satisfied by placing the magnetic card in the presence of a card writer (MPEP § 2111 “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.")).  Notably the term “self-configurable” also does not necessitate any property of being “reconfigurable” as the claim is not reciting any limitation that necessitates a capability of being rewritable.  Therefore any structural arrangement capable of storing externally received data will be deemed as being the broadest reasonable interpretation of the term “self-configurable”.
Applicant’s argument with regard to the 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ) 1st paragraph rejection of the term “actual payment instrument” has been fully considered and is persuasive.  Accordingly the rejection would be withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ) 2nd paragraph rejection of the term “actual payment instrument” has been fully considered and is persuasive.  Accordingly the rejection would be withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ) 1st paragraph rejection of the term “intelligent code” regarding claim 24 has been fully considered and is persuasive.  Accordingly the rejection would be withdrawn.
Applicant’s argument with regard to the pre-AIA  35 U.S.C. § 103 (a) rejection of claims 1-17 and 21-23 as being unpatentable over Raghunathan (U.S. Patent Publication 2010/0057580) in view of Wankmueller (U.S. Patent Publication 2001/0027441) in view of Krause (U.S. Patent 6,398,115) has been fully considered but is not persuasive.  Initially Examiner would point to Cole et al. (“IBM Research Report Toward a Mobile Digital Wallet”, RC24965 (WO910-096), October 16, 2009, 7 pages) which simply states that a mobile digital wallet is “…a heterogeneous managed store of content items related to daily transactions, both electronic and physical, providing secure, automated multi-channel access to the user and other parties” (page 1 in introduction).  Examiner notes that the definition is a very broad functional definition and that  Raghunathan discloses “a consolidation system for consumer gift cards, prepaid purchase cards or loyalty accounts which allows the consumer the flexibility to maintain account with a variety of independent merchants, each account individually tabulated, and access to each account available from a single unitary universal membership card” (Abstract).  Raghunathan discloses that a Unified Gift Card “UGC” can “consolidate a variety of account balances and/or account information for gift cards, pre-paid purchase cards, loyalty cards, frequent flyer or shopper programs” (0046, Figure 2).  Clearly Raghunathan in describing a “consolidation system for consumer gift cards, prepaid purchase cards or loyalty accounts” can be viewed as a heterogeneous managed store of content items related to daily transactions.  Data may be received from multiple gift cards and consolidated to a single unified gift card and stored in the UGS System database (0049) along with amounts of money available for purchase.  Prepaid credit card balances may also be consolidated onto the single card account (0019).  User activities involving the UGC include (a)reviewing summary of accounts; (b) checking balance retailer by retailer; (c) consolidating a new gift card onto UGC; (d) getting activity history by time period; (e) running reports such as getting list of retailer balance by expiry date; (f) buying a new gift card for self or someone else (g) sale/exchange of portion of balance for a retailer (h) logging to online community; and (i) changing account preference such as passwords, personal information, frequency of updates etc. (0053).  If a balance on a gift card is insufficient to cover a purchase price for an item at a retailer (0073) than the UGC card offers the user the ability to charge another card listed within the UGC to make up the difference in price (0074 in conjunction with 0019 since those of ordinary skill would deem that the fact that prepaid credit cards may also be consolidated on the UGC and would provide the ability to pay for a purchase with other payment vehicles in the event that the gift card balance for a specific retailer was less than the item purchase price).  
Therefore Applicant’s argument on page 15 that “…Raghunathan does not disclose accessing a payment instrument in an electronic wallet for providing payment to complete a purchase transaction because Raghunathan is specifically limited to a system wherein value amounts are associated with a single proxy card, said single proxy card is authenticated for payment transactions, and an amount of payment to be applied to the payment transaction is paid from the single proxy card - not another payment instrument in an electronic wallet” and on page 16 “ Raghunathan's system cannot be understood to disclose the instant claim elements of "wherein the virtual stored value number provides access to a payment instrument in an electronic wallet" and "the payment instrument for payment to complete a purchase transaction" because Raghunathan's system does not use another payment instrument stored in an electronic wallet to effectuate a payment transaction -- Raghunathan's system relies on its unified gift card (and authentication) to effectuate a payment transaction” is not persuasive because Raghunathan appears to satisfy what those skilled in the art would deem as an electronic or digital or e-wallet based on how the term is used in the art and is not inconsistent with Applicant’s own description of an e-wallet at paragraph 0031 of Applicant’s written disclosure (“…As used herein, an "electronic wallet" (also referred to as "e-wallet") may include an electronically maintained data file (e.g., maintained on a computer device of a provider of the electronic wallet) which may comprise an electronic stored-value card(s), authentication information, rules for use, sub-wallets (e.g., for separately maintaining electronic stored-value card-related information), and electronic value tokens (e.g., electronic representations of the monetary and/or other value associated with the electronic stored-value card-related information contained in the e-wallet/sub-wallet).  In certain embodiments (e.g., as reflected in Figures 9A-D) a user may create an e-wallet, establish rules for the e-wallet, provision the e-wallet, and access the e-wallet to facilitate electronic transactions”).  In reviewing Figure 4B of Applicant’s disclosure in conjunction with Applicant’s written description specifically at paragraph 0090 and generally at paragraphs 0091 through 00106 and comparing what is described with Figures 8 and 9 along with paragraphs 0075 through 0092 of Raghunathan Examiner does not see where there is any substantial structural or operational difference between the claimed invention or what is described in Raghunathan as both Applicant’s written disclosure at paragraph 0090 and Raghunathan at paragraph 0075 describe the use of a central device such as a server as performing the functions and Applicant’s written disclosure at paragraph 0094 recites that “…Generally, an electronic value token transaction computer 150 credits or debits (or takes other actions of the type described herein) the accounts associated with the electronic value tokens contained within an electronic wallet or sub-wallet. The electronic value token transaction computer 150 may generate or forward messages to authorization systems 160 so that the authorization systems 160 can credit or debit (or take other action of the type described herein) the accounts associated with the electronic value tokens” and Raghunathan describes a similar or even identical function at 0089 “…One gateway for 806 may be used for validating consumer account information on the UGC system implemented by server(s) 808. Another gateway for gateways 806 may be used for processing debits and credits to consumer accounts within the UGC system. Whether individual gateways are used for these purposes, or a single gateway is used, the results obtained in conjunction with the UGC system is identical”.  Therefore Examiner does not see any distinction in what is being claimed and what is taught by Raghunathan.  As such Examiner views this argument as nothing more than conclusory.
Applicant’s argument on pages 16 through 20 with regard to the “self-configurable” language is also equally unpersuasive.  As noted above no particular structure is being claimed by the claim itself and therefore the term “self-configurable” is broader in scope than the reproduction of Figure 6D provided by Applicant on page 17 of argument as Applicant is not claiming either a smart chip or a rewriteable magnetic stripe (MPEP § 2111 “The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.").  Therefore it is clear that Applicant is arguing for a narrower interpretation of the claim and not the broadest reasonable interpretation of the claim by “reading in” portions of the disclosure which are not actually being claimed, which per the MPEP is impermissible.  Therefore this argument is unpersuasive.  However Examiner would also point out that Raghunathan discloses an embodiment at 0096 with “… magnetic stripe, barcode type or electronic media (such as radio frequency identification or smart cards which only need be placed in the vicinity of the reader for recognition)” and that the specific function of rewriting a magnetic stripe is assigned to Raghunathan in view of Krause via a combination of references.  Therefore Applicant is merely performing a piecemeal analysis of references (“In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument on pages 20 through 24 is also unpersuasive as it is clear from Examiner’s analysis above that Raghunathan does disclose what those skilled in the art would view as a form of wallet which was addressed by Examiner’s analysis as applied to the argument presented by Applicant on pages 15 and 16 of remarks.  This argument appears to be nothing more than repetitive in nature and is therefore being viewed as being nothing more than a conclusory statement that relies on an interpretation of the Raghunathan reference that would not be taken by those skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/           Senior Examiner, Art Unit 3685